Case 3:19-cv-19145-BRM-TJB Document 65-3 Filed 05/11/20 Page 1 of 3 PageID: 689



 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 124 Halsey Street, 5 th Floor
 P.O. Box 45029
 Newark, NJ 07101
 Attorney for Defendants, Gurbir S. Grewal, Jared M. Maples, New Jersey
 Office of Homeland Security and Preparedness, Camden County Prosecutor's
 Office, Jill S. Mayer, and Nevan Soumalis

 By:     Bryan Edward Lucas (ID: 108462015)
         Deputy Attorney General
         (973) 648-7811
         Bryan.Lucas@law.njoag.gov

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            TRENTON VICINAGE

 DAVID M. GRECO, individually and on Hon. Brian R. Martinotti, U.S.D.J.
 behalf of others similarly situated, Hon. Tonianne J. Bongiovanni, U.S.M.J.

         Plaintiff,                           Docket No. 3:19-cv-19145
    v.                                                      ORDER
 GURBIR S. GREWAL, New Jersey
 Attorney General; JARED M. MAPLES,
 Director, New Jersey Office of Homeland
 Security and Preparedness; NEW
 JERSEY OFFICE OF HOMELAND
 SECURITY AND PREPAREDNESS, a
 Cabinet Level Department of the State of
 New Jersey; CAMDEN COUNTY
 PROSECUTOR’S OFFICE, a municipal
 entity of the state of New Jersey; JILL S.
 MAYER, Acting Camden County
 Prosecutor; NEVAN SOUMILAS,
 Assistant Camden County Prosecutor;

                                          -1-
Case 3:19-cv-19145-BRM-TJB Document 65-3 Filed 05/11/20 Page 2 of 3 PageID: 690




 GLOUCESTER TOWNSHIP POLICE
 DEPARTMENT, a Municipal Entity of
 the State of New Jersey; BERNARD
 JOHN      DOUGHERTY,          Detective,
 Gloucester Township Police Department;
 NICHOLAS C. AUMENDO, Patrolman,
 Gloucester Township Police Department;
 DONALD B. GANSKY, Detective
 Sergeant, Gloucester Township Police
 Department; WILLIAM DANIEL RAPP,
 Detective, Gloucester Township Police
 Department;     BRIAN       ANTHONY
 TURCHI,       Patrolman,      Gloucester
 Township Police Department; “JOHN
 DOE #1" (a fictitious name); and “JOHN
 DOES 2-10” (fictitious names),

       Defendants.

       This matter having come before the Court on a motion pursuant to Fed. R. Civ.

 P. 12(b)(1) and (6) of Gurbir S. Grewal, Attorney General of New Jersey, by Bryan

 Edward Lucas, Deputy Attorney General, appearing on behalf of the Defendants,

 Gurbir S. Grewal, Jared M. Maples, New Jersey Office of Homeland Security and

 Preparedness, Camden County Prosecutor's Office, Jill S. Mayer, and Nevan

 Soumalis; and the Court having considered the papers submitted herein, and for good

 cause shown;

       It is on this _____ day of                         , 2020;

       ORDERED that the motion to dismiss all claims against the Defendants,

 Gurbir S. Grewal, Jared M. Maples, New Jersey Office of Homeland Security and
                                         -2-
Case 3:19-cv-19145-BRM-TJB Document 65-3 Filed 05/11/20 Page 3 of 3 PageID: 691



 Preparedness, Camden County Prosecutor's Office, Jill S. Mayer, and Nevan

 Soumalis, in Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (6) is

 GRANTED, and it is further

       ORDERED that all claims against Defendants Gurbir S. Grewal, Jared M.

 Maples, New Jersey Office of Homeland Security and Preparedness, Camden County

 Prosecutor's Office, Jill S. Mayer, and Nevan Soumalis are hereby DISMISSED

 WITH PREJUDICE.



                                  __________________________________
                                  HON. BRIAN R. MARTINOTTI, U.S.D.J.


 ____ Opposed

 ____ Unopposed




                                        -3-
